Citation Nr: 0507246	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder 
with schizoid features, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his nurse practitioner, his licensed clinical 
social worker


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which declined to find that new and 
material evidence had been received to reopen a claim for 
service connection for emotionally unstable personality 
disorder with schizoid features.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The RO, in September 1985, denied the veteran's claim for 
service connection for a nervous disorder.  The veteran did 
not initiate an appeal, and RO's decision was final.

2.  In May 1997, the RO denied the veteran's application to 
reopen the claim of service connection for a nervous 
condition.  He was given notice of his appellate and 
procedural rights but did not file an appeal.

3.  The May 1997 decision is final.

4.  Some of the evidence received since the May 1997 RO 
decision is not cumulative or redundant of evidence 
previously considered, and some of the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

5.  Competent medical evidence links the veteran's current 
psychiatric disorder, including schizophrenia to service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final RO decision in May 1997, and thus the claim of 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2004).

2.  A psychiatric disorder, including schizophrenia, was 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision.  Therefore, 
in light of the favorable action outlined below, the Board 
finds that the record on appeal is sufficient to resolve the 
matter as to whether the claim should be reopened.


II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, and if so whether service connection is warranted

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In a September 1985 decision, the RO denied the claim of 
service connection for a nervous disorder.  That decision is 
now final.  See 38 U.S.C.A. § 7104.  In a May 1997 decision, 
the RO denied the veteran's request to reopen the claim of 
service connection for a nervous condition.  The veteran was 
given notice of his appellate and procedural rights but did 
not submit an appeal.  Therefore, the RO decision is final.  
38 U.S.C.A. § 7105 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as existing evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant; and 
which must raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

When the RO denied the veteran's application to reopen the 
claim of service connection for a nervous disorder in May 
1997, it found that the evidence submitted was not directly 
relevant to the issue claimed because it was negative for 
treatment of a nervous disorder.

The veteran, in November 2001, filed an application to reopen 
the claim for service connection for a psychiatric disorder.  
In support of his claim, the veteran testified before the 
undersigned Acting Veterans Law Judge in November 2004.  At 
that hearing, the veteran's VA nurse practioner and licensed 
clinical social worker also testified.  The veteran's nurse 
practioner stated that he treated the veteran since 1996.  He 
had reviewed the veteran's service medical records.  He 
testified that it appeared that an in-service incident 
referred to by the veteran was his first psychotic break.  
The social worker also corroborated with doctors, who agreed 
that the veteran had his first psychotic break in the 
military.  It was very obvious to them.

The veteran's social worker testified that she treated the 
veteran since 1999.  She reviewed the veteran's service 
medical records.  She saw clear evidence in the veteran's 
first two admissions, while overseas, of an initial psychotic 
break, including reports of auditory hallucinations and 
distorted perceptions, some of the very classic 
characteristics of the early onset of schizophrenia.  She 
noted that often it was difficult to put together the early 
symptoms of schizophrenia.  They often appeared to be other 
disorders, including personality disorders.  She stated that 
she worked closely with a psychiatrist who agreed that the 
veteran's disorder was initially evidenced during his 
military service.

The veteran, during the November 2004 Travel Board hearing, 
submitted a medical statement from the VA Assistant Chief of 
Psychiatry Services.  In this statement, the psychiatrist 
reports that he had reviewed the veteran's service medical 
records.  He also noted the veteran's postservice psychiatric 
treatment records.  He stated that his facility had treated 
the veteran since 1997.  He related that treatment records 
clearly indicated that the veteran's psychiatric disorder 
emerged while in the service.

The statements of the veteran's social worker, nurse 
practitioner, and the chief of psychiatry services are new 
since at the time of the May 1997 RO decision, there was no 
medical evidence linking the veteran's nervous condition to 
service.  The evidence is also material.  This evidence, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Having determined that new and material evidence 
has been added to the record, the veteran's previously denied 
claim seeking entitlement to service connection for a 
psychiatric disorder with schizoid features, is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The claim of entitlement to service connection for a 
psychiatric disorder with schizoid features having been 
reopened, the Board is now required to conduct a de novo 
review of the case.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, including schizophrenia, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Medical reports beginning in 1981 clearly show that the 
veteran has a psychiatric disability, to include 
schizophrenia.  The veteran's service medical records show 
that he experienced a psychotic reaction in April 1976 for 
which he was hospitalized.  A MMPI revealed an immature, 
unconventional person with more dependency needs and schizoid 
life style.  His behavior while hospitalized was childish, 
demanding and manipulative.  He manifested autistic thinking, 
eccentric behavior, impulsiveness, low frustration tolerance, 
procrastination, stubbornness and poor judgment.  The 
diagnostic impression was that of a mixed personality 
disorder with emotionally unstable and schizoid features.  
Testimony from the veteran's licensed social worker and nurse 
practitioner, as well as a medical statement from the VA 
chief of psychiatry services links the veteran's current 
psychiatric disorder, including schizophrenia, to the episode 
in service.  This evidence is not contradicted in the record.  
Therefore, the Board finds that service connection for a 
psychiatric disorder with schizoid features (i.e. 
schizophrenia) is warranted.

ORDER

Service connection for a psychiatric disorder with schizoid 
features (i.e. schizophrenia) is granted.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


